Name: 80/1008/EEC: Commission Decision of 13 October 1980 making trade in crude oil and/or petroleum products between Italy and other Member States subject to a system of authorization to be granted automatically by the exporting Member State (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-08

 Avis juridique important|31980D100880/1008/EEC: Commission Decision of 13 October 1980 making trade in crude oil and/or petroleum products between Italy and other Member States subject to a system of authorization to be granted automatically by the exporting Member State (Only the Italian text is authentic) Official Journal L 299 , 08/11/1980 P. 0025****( 1 ) OJ NO L 61 , 5 . 3 . 1977 , P . 23 . ( 2 ) OJ NO L 228 , 16 . 8 . 1973 , P . 2 . COMMISSION DECISION OF 13 OCTOBER 1980 MAKING TRADE IN CRUDE OIL AND/OR PETROLEUM PRODUCTS BETWEEN ITALY AND OTHER MEMBER STATES SUBJECT TO A SYSTEM OF AUTHORIZATION TO BE GRANTED AUTOMATICALLY BY THE EXPORTING MEMBER STATE ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/1008/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/186/EEC OF 14 FEBRUARY 1977 ON THE EXPORTING OF CRUDE OIL AND PETROLEUM PRODUCTS FROM ONE MEMBER STATE TO ANOTHER IN THE EVENT OF SUPPLY DIFFICULTIES ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , AFTER CONSULTING THE GROUP OF DELEGATES FROM THE MEMBER STATES AS PROVIDED FOR IN DIRECTIVE 73/238/EEC OF 24 JULY 1973 ( 2 ), WHEREAS DECISION 77/186/EEC PROVIDES THAT WHERE DIFFICULTIES ARISE IN THE SUPPLY OF CRUDE OIL AND/OR PETROLEUM PRODUCTS IN ONE OR MORE MEMBER STATES THE COMMISSION MAY , AT THE REQUEST OF A MEMBER STATE OR ON ITS OWN INITIATIVE , DECIDE TO MAKE TRADE BETWEEN MEMBER STATES SUBJECT TO A SYSTEM OF LICENCES TO BE GRANTED AUTOMATICALLY BY THE EXPORTING MEMBER STATE ; WHEREAS ITALY HAS MADE A REQUEST TO THIS EFFECT ; WHEREAS THE PRESENT REDUCTION OF PRODUCTION AFFECTS EXPORTS OF CRUDE OIL TO THE COMMUNITY ; WHEREAS THIS DEVELOPMENT COULD BRING ABOUT DISTURBANCES IN THE TRADITIONAL TRADE FLOWS OF CRUDE OIL AND PETROLEUM PRODUCTS BETWEEN MEMBER STATES ; WHEREAS , THEREFORE , IN ORDER TO PREVENT SUCH A SITUATION , IT IS NECESSARY TO FOLLOW DULY THESE TRADE FLOWS BY MEANS OF A COMMUNITY SYSTEM ; WHEREAS IN PARTICULAR IN VIEW OF THE SUPPLY SITUATION IN ITALY , SUCH A SYSTEM SHOULD BE LAID DOWN IN RESPECT OF TRADE INVOLVING THIS STATE , HAS ADOPTED THIS DECISION : ARTICLE 1 TRADE IN PRODUCTS FALLING UNDER HEADING NO 27.09 AND SUBHEADINGS 27.10 A , B , C I AND C II OF THE COMMON CUSTOMS TARIFF BETWEEN ITALY AND OTHER MEMBER STATES SHALL BE SUBJECT TO A SYSTEM OF AUTHORIZATION TO BE GRANTED AUTOMATICALLY BY THE EXPORTING MEMBER STATE . ARTICLE 2 THIS DECISION SHALL EXPIRE ON 31 JANUARY 1981 UNLESS A CONTRARY DECISION IS TAKEN ON THE BASIS OF ARTICLE 5 OF DECISION 77/186/EEC . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 13 OCTOBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION